      Case 1:15-cv-00587-NONE-SAB Document 112 Filed 11/04/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   THURMAN GAINES,                                )   Case No.: 1:15-cv-00587-NONE-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER VACATING WRIT OF HABEAS
13          v.                                          CORPUS AD TESTIFICANDUM AS TO
                                                    )   INMATE DARRELL E. HARRIS, CDCR #AB7852
14                                                  )
     CALIFORNIA DEPT. OF CORRECTIONS
                                                    )   (ECF No. 108)
     et al.,
15                                                  )
                                                    )
16                 Defendants.                      )
                                                    )
17                                                  )
18          Plaintiff Thurman Gaines is proceeding in forma pauperis in this civil rights action pursuant to
19   42 U.S.C. § 1983.
20          This case is currently set for an evidentiary hearing on November 13, 2020, at 10:00 a.m.
21   before the undersigned.
22          On October 16, 2020, the Court granted Plaintiff’s request for the attendance of inmate witness
23   Darrell E. Harris, CDCR #AB7852, and a writ of habeas corpus ad testificandum was issued. (ECF
24   Nos. 105, 108.) However, it appears inmate Darrell E. Harris was released on parole after the October
25   16, 2020 orders were issued. Indeed, a search of the California Department of Corrections and
26   Rehabilitation’s (CDCR) website reflects that Plaintiff is no longer in custody as his name and CDCR
27   number are absent. See https://inmatelocator.cdcr.ca.gov. This Court may take judicial notice of facts
28   that are capable of accurate determination by sources whose accuracy cannot reasonably be
                                                        1
      Case 1:15-cv-00587-NONE-SAB Document 112 Filed 11/04/20 Page 2 of 2



1    questioned. Fed. R. Evid. 201; see also City of Sausalito v. O'Neill, 386 F.3d 1186, 1224 n.2 (9th Cir.

2    2004) (“We may take judicial notice of a record of a state agency not subject to reasonable dispute.”).

3    In addition, Plaintiff’s witness list filed on November 3, 2020, lists Darrell E. Harris as a “former”

4    inmate. (ECF No. 110.) Accordingly, because inmate Harris is no longer in CDCR custody the Court

5    will vacate the writ of habeas corpus ad testificandum.

6             Based on the foregoing, it is HEREBY ORDERED that:

7             1.      The writ of habeas corpus ad testificandum issued on October 16, 2020 directing the

8                     production of inmate Darrell E. Harris CDCR #AB7852 to appear at the November 13,

9                     2020 evidentiary hearing via video conference (ECF No. 108) is VACATED; and

10            2.      The Clerk of Court is directed to issue a copy of this order on the Litigation

11                    Coordinator at California State Prison, Corcoran.

12
13   IT IS SO ORDERED.

14   Dated:        November 4, 2020
15                                                       UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
